DETAILED ACTION
1.	Claims 2-11 and 14-20 have been presented for examination.
	Claims 1 and 12-13 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 2-11 and 14-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 

	As per claim 15: …the definition expressed in a hardware verification language and including a group of one or more coverpoints for integral expressions of signals in the digital circuit, each coverpoint including a group of one or more bins that specify a set of values or transitions of the integral expression covered by that coverpoint; determining whether the set of values or transitions specified in the bins is not reachable by hardware emulation; and excluding those bins for which the set of values or transitions specified in the bins is determined to be not reachable by hardware emulation, synthesizing the bins as corresponding bin indicator circuits, … the emulation circuit implementing the functional coverage on the hardware emulator, and each bin indicator circuit producing an output that indicates whether the corresponding bin is active during hardware emulation, wherein synthesizing the bins comprises: converting the definition of the functional coverage as expressed in the hardware verification language to a form that is synthesizable; and synthesizing the bins as the corresponding bin indicator circuits from the synthesizable form.

	As per claim 19: … the definition expressed in a hardware verification language and including a group of one or more coverpoints for integral expressions of signals in the digital circuit, each coverpoint including a group of one or more bins that specify a set of values or transitions of the integral expression covered by that coverpoint; and synthesizing the bins as corresponding bin indicator circuits, …the emulation circuit implementing the functional coverage on the hardware emulator, and each bin indicator circuit producing an output that indicates whether the corresponding bin is active during hardware emulation; wherein the definition of the functional 

	As per claim 20: … the definition expressed in a hardware verification language and including a group of one or more coverpoints for integral expressions of signals in the digital circuit, each coverpoint including a group of one or more bins that specify a set of values or transitions of the integral expression covered by that coverpoint; and synthesizing the bins as corresponding bin indicator circuits, the bin indicator circuits suitable for implementation as part of an emulation circuit on a hardware emulator, the emulation circuit implementing the functional coverage on the hardware emulator, and each bin indicator circuit producing an output that indicates whether the corresponding bin is active during hardware emulation, wherein synthesizing the bins comprises: converting the definition of the functional coverage representing one of the bins to a cover property statement, wherein the cover property statement is both suitable for synthesis as the corresponding bin indicator circuit and suitable for use in formal verification; and synthesizing said bin as the corresponding bin indicator circuit from the cover property statement.
	
	The Examiner notes that although the prior art of record, A. Cheng, C. Yen and J. Jou, “A formal method to improve SystemVerilog functional coverage,” 2012 IEEE International High Level Design Validation and Test Workshop (HLDVT), Huntington Beach, CA, USA, 2012, pp. 56-63, doi: 10.1109/HLDVT.2012.6418243 ("Cheng"), recites synthesizing bins it does not disclose or suggest the combination of limitations specified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



July 31, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128